Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 25, 1978, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. Judgment affirmed. A Trial Judge may properly decide defendant’s pretrial Sandoval motion and continue to preside at trial; absent a showing of prejudice, the Judge, by virtue of his learning and experience, is presumed to have considered only the competent evidence adduced at trial in reaching his verdict. (See People v Brown, 24 NY2d 168; Stephens v LeFevre, 467 F Supp 1026.) Hopkins, J. P., Damiani, O’Connor and Weinstein, JJ., concur.